PER CURIAM.
We reverse the trial court’s order approving fees paid by the former personal representative of this estate to herself and to her attorney. Those fees had been paid without court approval at the time. In approving those prior payments the trial court erred in its apparent reliance upon a purported “presumption of correctness” of the amounts of the payments. See § 733.6175, Fla.Stat. (1987). The trial court also erred in failing to make the findings required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), concerning the award of attorney’s fees. See De Loach v. Westman, 506 So.2d 1142 (Fla. 2d DCA 1987).
Reversed and remanded for further proceedings consistent herewith.
SCHOONOVER, C.J., and LEHAN and THREADGILL, JJ., concur.